COHEN, Justice,
concurring.
I agree with the majority opinion, but I would also reverse for the additional reason that the doctrine of res judicata should not apply here because there is no identity of parties. The real party in interest in the instant tort case is the child, who is represented by her mother as next friend only because, as a minor, she cannot sue in her own name. The child was not a party, in any capacity, to the prior divorce suit, and the mother is not a party to this suit, except as the child’s representative. Thus, identity of parties, a prerequisite to doctrine of res judicata, has not been conclusively proved so as to support the summary judgment.